     Case 3:20-cv-00330-LRH-EJY Document 74 Filed 06/29/21 Page 1 of 4



 1   GABRIEL T. BLUESTONE (Pro Hac Vice)
     gtb@bluestonelaw.com
 2   M. ZACHARY BLUESTONE (Pro Hac Vice)
     mzb@bluestonelaw.com
 3   BLUESTONE, P.C.
     1717 K Street NW, Suite 900
 4   Washington, D.C. 20006
     Telephone: (202) 655-2250
 5
     JOHN C. BOYDEN (Nevada State Bar No. 3917)
 6   jboyden@etsreno.com
     ERICKSON, THORPE & SWAINSTON, LTD.
 7   99 West Arroyo Street
     Reno, Nevada 89505
 8   Telephone: (775) 786-3930

 9   Attorneys for Plaintiff Türkiye Ihracat Kredi Bankasi A.Ş.

10
                                 UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12

13    TURKIYE IHRACAT KREDI BANKASI,                    Case No. 3:20-cv-00330-LRH-EJY
      A.S.,
14
                            Plaintiff,                  JOINT STIPULATION AND
15                                                      ORDER EXTENDING THE
      vs.                                               BRIEFING SCHEDULE ON
16                                                      PLAINTIFF’S SUMMARY
      NATURE’S BAKERY, LLC F/K/A BELLA                  JUDGMENT MOTION
17    FOUR BAKERY, INC.,

18                          Defendant/Third Party
                            Plaintiff/Counterclaim      (FIRST REQUEST)
19                          Defendant,

20    vs.
21    INTRANSIA, LLC,

22                          Third Party Defendant/
                            Counterclaim
23                          Plaintiff/Rule 14(a)
                            Claimant.
24

25   ///

26   ///

27   ///

28   ///
                                                1
     Case 3:20-cv-00330-LRH-EJY Document 74 Filed 06/29/21 Page 2 of 4



 1          Pursuant to LR 6-1, Plaintiff/Rule 14(a) Claim Defendant Türkiye Ihracat Kredi Bankasi

 2   A.Ş. (“Turk Eximbank”), Defendant/Third Party Plaintiff/Counterclaim Defendant Nature’s

 3   Bakery, LLC (“Nature’s Bakery”), and Third Party Defendant/Counterclaim Plaintiff/Rule 14(a)

 4   Claimant Intransia, LLC (“Intransia”), by and through their respective attorneys of records, hereby

 5   stipulate and move the Court to extend the opposition and reply briefing schedule for Plaintiff

 6   Turk Eximbank’s summary judgment motion (ECF No. 71), filed on June 14, 2021, as follows:

 7          1.       Defendant Nature’s Bakery and Third Party Intransia shall have up to and including

 8   July 20, 2021 to file opposition responses to Plaintiff Turk Eximbank’s summary judgment motion

 9   (ECF No. 71).

10          2.       Plaintiff Turk Eximbank shall have up to and including August 19, 2021 to file

11   replies in response to the opposition responses.

12          3.       This is the first stipulation for extending the briefing schedule for Plaintiff’s

13   summary judgment motion.

14          4.       This stipulation is sought in good faith and not for purposes of delay as Plaintiff’s

15   counsel is getting married in July and will be taking vacation during the currently scheduled

16   briefing period.

17
     Dated this 29th day of June, 2021.
18
     DICKINSON WRIGHT PLLC                                  BLUESTONE, P.C.
19
     /s/ Justin J. Bustos                                    /s/ Gabriel T. Bluestone
20   JUSTIN J. BUSTOS                                       GABRIEL T. BLUESTONE (pro hac vice)
     Nevada Bar No. 10320                                   M. ZACHARY BLUESTONE (pro hac vice)
21   BROOKS T. WESTERGARD                                   1717 K Street NW, Suite 900
     Nevada Bar No. 14300                                   Washington, D.C. 20006
22   100 W. Liberty St., Ste. 940                           (202) 655-2250
     Reno, NV 89501                                         gtb@bluestonelaw.com
23   (775) 343–7500                                         mzb@bluestonelaw.com
     (844) 670-6009
24   jbustos@dickinson-wright.com                           Attorneys for Plaintiff Turkiye Ihracat Kredi
     bwestergard@dickinson-wright.com                       Bankasi, A.S.
25
     BRAUNHAGEY & BORDEN LLP                                HUMPHREY LAW PLLC
26   ANDREW LEVINE
     DAVID KWASNIEWSKI                                      /s/ Patrick O’Rourke
27   351 California Street, 10th Floor                      L. Edward Humphrey, Esq. - NSB 9066
     San Francisco, CA 94104                                Patrick O’Rourke, Esq. - NSB 13557
28   Levine@braunhagey.com                                  201 W. Liberty Street, Suite 350
                                                        2
     Case 3:20-cv-00330-LRH-EJY Document 74 Filed 06/29/21 Page 3 of 4



 1   borden@braunhagey.com                               Reno, Nevada 89501
     Kwasniewski@braunhagey.com                          Tel: (775) 420-3500
 2   Tel: (415) 599-0210                                 ed@hlawnv.com
                                                         patrick@hlawnv.com
 3   Attorneys for Defendant Nature’s Bakery, LLC
                                                         Attorneys for Intransia LLC
 4

 5

 6

 7
                                                    ***
 8
                                                          IT IS SO ORDERED:
 9
                                                          DATED  this 30th of June, 2021.
                                                          ___________________________________
10                                                        UNITED STATES MAGISTRATE JUDGE

11                                                        DATED: ___________________________

12                                                        ____________________________________
                                                          LARRY R. HICKS
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
